Filed Pursuant to Rule 424(b)(3) Registration No. 333-158493 PROSPECTUS SUPPLEMENT NO. 2 DATED AUGUST 4, 2009 TO PROSPECTUS DATED APRIL 16, 2009 Spicy Pickle Franchising, Inc. 21,442,981 Shares of Common Stock This prospectus supplement supplements the Prospectus dated April 16, 2009 of Spicy Pickle Franchising, Inc. relating to the registration, distribution and sale of 21,442,981 shares of the common stock of Spicy Pickle Franchising, Inc.You should read this prospectus supplement in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information in this prospectus supplement supersedes the information in that document. RECENT DEVELOPMENTS On July 31, 2009, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the period ended June 30, 2009, the text of which is attached hereto. AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.SEE "RISK FACTORS," BEGINNING AT OF THE PROSPECTUS, FOR A DISCUSSION OF THESE RISKS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THE PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT TO THE PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is August 4, 2009. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
